DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on December 20, 2021 is acknowledged. Claims 1-2, 8, 11-12, 16-17, 21, 27, 30, 32, 41, 47, 61, 64, 66, 75, 78, and 81 are pending in this application. Claims 3-8, 10, 13-15, 18-20, 22-26, 28-29, 31, 33-40, 42-46, 48-60, 62-63, 65, 67-74, 76-77, and 79-80 have been cancelled. Claims 1, 16, 64, and 66 have been amended. Claim 81 has been cancelled. All pending claims are under examination in this application. 

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on January 18, 2022 is acknowledged. A signed copy is attached to this office action. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claims 16 and 66 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention 
Claim Rejections - 35 USC § 102
The rejection of claims 1-2, 9, 11-12, 17, 21, 27, 30, 32, 41, 47, 64, and 66 under 35 U.S.C. 102(a)(1) as being anticipated by Braig et al. (US 2012/0058074) has been withdrawn in view of Applicant’s amendment to claim 1 to recite the  composition is sterile. The composition of Braig is used to inhibit odors in feminine hygiene and incontinence products, therefore, there is no motivation to sterilize the particles. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 9, 11-12, 16-17, 21, 27, 30, 32, 41, 47, 64, and 66 under 35 U.S.C. 103 as being unpatentable over Braig et al. (US 2012/0058074). In view of Kawaguchi et al. (US 2019/0167482) has been withdrawn in view of Applicant’s amendment to claim 1 to recite the composition is sterile. The composition of Braig is used to inhibit odors in feminine hygiene and incontinence products, therefore, there is no motivation to sterilize the particles. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “substantially” in claim 81 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9, 11, 27, 30, 32, 41, 47, 61, 66, 75, 78, and 81 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fitchett (US 2002/0028197), as evidenced by Riswati et al. (Sugarcase bagasse for environmentally super absorbent polymer: synthesis methods and potential nd International Conference Earth Science and Energy 819 (2021). 
Fitchett discloses a hemicellulose based gel and viscous media, which avoid the need of hydrogen peroxide (abstract). 
Example 1 discloses 1.0 g of a maize-derived hemicellulosic powder was mixed with 0.5 g of glucose and 20 mg each of peroxidase and glucose oxidase (Sigma). The composition gelled a: 2% in water within 5 min on shaking in air.
Regarding claims 2 and 9, hemicellulose is a super absorbent polymer, which have an absorption capacity of 500-1500 g/g.  The SAP swelling is measured in aqueous solutions and retains the water in its structure, as evidenced by Riswati. 
Regarding claim 11, maize derived hemicellulosic powder is a superabsorbent polymer. 
Regarding claim 27, as noted above, the oxidase is glucose oxidase (Example 1), which is an oxidoreductase enzyme. 
Regarding claims 30 and 47, as noted above, the oxidase substrate is glucose (Example 1, claim 2). Applicant has additionally identified sugars are freeze drying protective agents. 
Regarding claim 32, it is noted that the substrate is disclosed as glucose, which has a solubility of greater than 100g/100g in water at 20° C at 1 atm. 
Regarding claim 41, zinc oxide is not disclosed in the teachings of Fitchett. 
Regarding claims 61,  75, and 78, the gel is used in therapy, surgery, prophylaxis, or diagnosis of skin or membranes (wound dressings) (paragraph 0070) and are used to sterilizing, antibacterial, bacteriostatic, and/or cleaning effects which helps to promote healing (paragraph 0071).  

Regarding claim 81, Example 1 discloses 20 mg of perioxidase. It is noted that the specification does not disclose the definition of “substantially”, therefore, since the total weight of the composition is 1540 mg. The weight of the peroxidase is approximately 1.2%, which is interpreted as substantially free of. 
Fitchett, therefore, discloses the rejected claims in so far as it strongly implied the composition is sterile as it is used in instances that require sterility such as surgery and burn care providing a sterilizing, antibacterial, and bacteriostatic effect or in the alternative, in so far as if being sterile is not inherent in the art, it would have been obvious to sterilize the composition for the same reasons.  
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Fitchett does not disclose a sterile composition.
As noted in the rejection above, while Fitchett does not expressly disclose the composition is sterile it strongly implied the composition is sterile as it is used in instances that require sterility such as surgery and burn care providing a sterilizing, antibacterial, and bacteriostatic effect or in the alternative, in so far as if being sterile is not inherent in the art, it would have been obvious to sterilize the composition for the same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9, 11, 27, 30, 32, 41, 47, 61, 64, 66, 75, 78, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Fitchett (US 2002/0028197), as evidenced by Riswati et al. (Sugarcane bagasse for environmentally super absorbent polymer: synthesis methods and potential applications in oil industry, 2nd International Conference Earth Science and Energy 819 (2021) in view of Doulgheridis (US 2,997,397). 
The teachings of Fitchett are discussed above. 
Fitchett does not disclose the gel is kept in an air tight container. 
Doulgheridis discloses a method of preserving foods and other materials under sterile conditions to produce sterile products (column 1, lines 11-15). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application in order to preserve the sterility of the material contained therein. 

1-2, 9, 11-12, 16, 27, 30, 32, 41, 47, 61, 66, 75, 78, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Fitchett (US 2002/0028197), as evidenced by Riswati et al. (Sugarcane bagasse for environmentally super absorbent polymer: synthesis methods and potential applications in oil industry, 2nd International Conference Earth Science and Energy 819 (2021) in view of Kawaguchi et al. (US 2019/0167482). 
The teachings of Fitchett are discussed above. 
Fitchett does not disclose the superabsorbent particles recited in claims 12 and 16.
Kawaguchi discloses an absorbent sheet that can be sufficiently absorb exudates exuding from the area of a lesion and can exhibit a powerful deodorizing effect for illness associated odors. 
Regarding claims 12 and 16, the absorbent fibers are obtained by fibrillation of an absorbent polymer (SAP) that absorbs water and swells. The absorbent polymer (SAP) includes starch-type, cellulosic, synthetic resin-type polymers, etc., such as starch-acrylic acid (salt) graft copolymer, isobutylene-maleic acid copolymer, saponified starch-ethyl acrylate graft copolymer, saponified starch-methyl methacrylate graft copolymer, saponified starch-acrylonitrile copolymer, saponified starch-acrylamide graft copolymer, acrylic acid (salt) polymer, acrylic acid-crosslinked polyethylene oxide, crosslinked sodium carboxymethyl cellulose, crosslinked polyvinyl alcohol-maleic anhydride copolymer, amino acid-crosslinked biodegradable polyaspartic acid, culture product from Alcaligenes latus, etc. Above all, acrylic acid (salt) polymer is preferably used, and in particular, sodium polyacrylate-type resin is preferably used. 
. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615